DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction requirement mailed to applicant on 6/20/2022, applicant has made an election without traverse of Invention I in the reply filed on 8/18/2022.
As a result of applicant’s election, claims 1-6 and 11-12 are examined in the present office action, and claims 7-10 have been withdrawn from further consideration as being directed to non-elected inventions II and III. Applicant should note that the non-elected claims 7-10 will be rejoined if the linking claim 1 is later found as an allowable claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Each of the Chinese reference Nos. 109425966, 203941337 and 205091499 and the Office action dated 11/23/2021 issued on the Chinese Patent Application CN202010719083.5A listed in the information disclosure statement, hereafter, IDS, filed on 1/9/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
6.	The listing of references in the specification, see paragraphs [0004]-[0007], is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
7.	The drawings contain seven sheets of figures 1-17 were received on 8/7/2020.  These drawings are approved by the examiner.
Specification
8.	The abstract of the disclosure is objected to because it is unclear about each of the terms/parameters such as TTL, ih, f, T7max, T70, T6max, and T60 provided in the conditions (1) to (3).  In other words, what does each mentioned terms/parameters mean? Correction is required.  See MPEP § 608.01(b).
9.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “an imaging element” as recited in claim 11; and
b) “a processing element” as recited in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected because it is unclear about the lens structure of the imaging lens so that the imaging lens has a value of (fG3/fL7) of negative value or equal to zero. Applicant is respectfully invited to review the specification and the claim in which applicant has claimed that the range governing the ratio of (fG3/fL7) is from (-0.11; 0.95) which range cover a value of zero. It is also noted that in all Numerical Example 1-8 as provided in the specification, all values of the mentioned ratio is a positive value. Since, the imaging lens as understood comprises a third lens group having a negative focal length, and the seventh lens of the third lens group has a negative focal length, see paragraphs [00118], [00141], [00164], …, so it is completely unclear to one skilled in the art to make the imaging lens as claimed with a ratio of negative value or a value of zero. 
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1-4, 6 and 11-12, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Park  (US Publication No. 2017/0219798) in view of Kubota et al (US Publication No. 2016,0377841).
Park discloses an imaging lens for use in an optical device.
a) Regarding to present claim 1, the imaging lens of the First embodiment as described in paragraphs [0062]-[0069] and shown in figs 1-4 comprises the following features:
a1) seven lenses (110-170) and a filter (180) arranged in on order from an object side to an image side of the imaging lens which includes a first stop (ST1), a first positive lens (110), a second positive lens (120), a second stop (ST2), a third negative lens (130), a fourth positive lens (140), a fifth negative lens (150), a sixth negative lens (160) and a seventh negative lens (170);
a3) each lenses (110-170) is an aspheric lens, see fig. 4;
a4) regarding to the conditions as recited in present claims 1-4, from the data regarding to the optical characteristics of the lenses (110-170) as provided in fig. 3, and the lens configurations as provided in fig. 1 then the following values are obtained:
The distance, TTL, from an object side surface of the first lens (110) to an imaging surface (190) of the imaging lens along the optical axis is 5.2945 mm; the half of a diagonal length of an effective pixel area on the imaging surface, ih, is 3.51 mm, see fig. 2; the effective focal length of the imaging lens, f, is  4.35 mm; the effective focal length of the first lens (110) is 7.138 mm; the effective focal length of the second lens (120) is 4.507 mm; the effective focal length of the third lens (130) is -4.99 mm; the effective focal length of the fourth lens (140) is 15.993 mm;  the effective focal length of the fifth lens (150) is -999.997 mm; the effective focal length of the sixth lens (160) is -999.999 mm; the effective focal length of the seventh lens (170) is -8.758 mm; the distance between the fifth and sixth lenses is 0.4338; the distance between the sixth lens and the seventh lens on the optical axis, DB6_7, is 0.1 mm then
* the value ratio of TTL/2ih is about 0.754 which is inside the range of (0.51; 0.85) as recited in present claim 1;
* the value of the ratio of ih/f is about 0.81 which is inside the range of (0.69; 1.03) as recited in present claim 1.
* the value of the ratio of (T7max – T7)/(T6max – T6) is about 0.11 which is inside the range of (0.03; 0.31) as recited in present claim 1. See Note below.
Note: 
First, it is noted that the end points of the sixth lens extends toward the object side encasing/covering/encapsulating over the first through fifth lenses, see paragraph [0068], thus the maximum thickness of the sixth lens is measured from the object side lens surface of the first lens to the image side lens surface of the sixth lens which is about 3.618 based on data provided in fig. 3; and
Second, it is noted that the distance measured from an optical effective portion from a portion closest to the object side to a portion closest to the image side in a direction parallel to the optical axis of the seventh lens in fig. 1 by using a ruler is about 8 units, and the central thickness of the seventh lens by using the ruler is about 5 units then when the central thickness of the seventh lens from fig. 3 is 0.5564 then the thickness of optical effective portion from a portion closest to the object side to a portion closest to the image side in a direction parallel to the optical axis of the seventh lens is about 0.8902 then
(T7max – T7)/(T6max – T6) = (0.8902 – 0.5564)/(3.618 – 0.6337) = 0.1118.
b) Regarding to present claims 11-12, the imaging lens of Example 1 is used in an optical device such as a camera which as understood comprises a processing unit and an image element for processing the images recorded in the imaging element.
The only thing missing from the image lens provided by Park is that Park does not discloses that the seven lenses of the Example 1 are grouped into a first positive lens group, a second positive lens and a third negative lens group as recited in present claim 1.
Regarding to the feature missing from the image lens of the Example 1 provided by Park, it is noted that an image lens having seven lenses which are grouped into a first positive lens group having three lenses, a second positive lens group having two lenses, and a third negative lens group having two lenses is known to one skilled in the art as can be seen in the image lens provided by Kubota et al.
In particular, Kubota et al discloses an imaging lens for use in an optical device.
The imaging lens of the Example 5 as described in paragraphs [0055]-[0069] and [0086]-[0089] and shown in fig. 13 as provided by Kubota et al comprises seven lenses and a filter wherein the seven lenses are grouped into three lens groups (G1-G3) which includes a first positive lens group (G1) having three lenses (L1-L3), a second positive lens group(G2) having two lenses (L4-L5), and a third negative lens group (G3) having two lenses (L6-L7).
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the image lens of the Example 1 as provided by Hashimoto by arranging the seven lenses into three lens groups in which the first lens group comprises the first three lenses, a second lens group comprises next two lenses after the first three lenses, and a third lens group having the last two lenses as suggested by Kubota for the purpose of providing a means for adjusting 
It is noted that the combined product, i.e., the arrangement of seven lenses into three lens groups, will yield that the image lens of the Example 1 provided by Park comprises a first lens group having three lenses (110-130)  with positive power of about 6.32, see the focal length of the first (110), second lens (120), and third lens (130); a second positive lens group with two lenses (140-150) having a focal length of 16.25, see the focal length of the fourth(140)  and fifth (150) lenses in fig. 3; and a third negative lens group having two lenses with a focal length of -8.68, see the focal length of the sixth (160) and seventh (170) lenses in fig. 3 and thus the following results being obtained.
* the value of ratio of fG1/fG2 is about 0.39 which is inside the range of (0.03; 0.33) as recited in present claim 2;
* the value of the ratio of fG3/fL7 is about 0.99 which is closed to the upper value of the range of (-0.11; 0.95) as recited in present claim 3;
* the value of the ratio of (DB2_3 – DB6_7)/ih is about 0.095 which is inside the range of (-0.11; 0.34) as recited in present claim 4.
c) Regarding to present claim 6, the second lens (120) of the first lens group (110-130) has a positive refractive power on the optical axis, and the third lens (130) of the first lens group (110-130) has a negative refractive power on the optical axis. 
18.	Claim 5, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kubota et al as applied to claim 1 above, and further in view of Hashimoto (US Publication No. 2015/0070783).
Regarding to the present claim 5 regarding to the focal length of the second lens as a negative lens, such feature is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the present claim 6 in which applicant has claimed that the second lens has a positive power. Further, an image lens having seven lenses wherein the second lens having a positive power or a negative power is disclosed by Hashimoto in the Examples 1 and 10, respectively. 
In particular, Hashimoto discloses an imaging lens for use in an optical device.
The imaging lens of the Example 1 as described in paragraphs [0095]-[0123]] and shown in fig. 1 comprises seven lenses (L1-L7) and a filter (IR) arranged in on order from an object side to an image side of the imaging lens which includes a first positive lens (L1), a stop (ST), a second positive lens (L2), a third negative lens (L3), a fourth positive lens (L4), a fifth positive lens (L5), a sixth negative lens (L6) and a seventh negative lens (L7). However, in the imaging lens of the Example 10 as described in paragraphs [0156]-[0159] and shown in fig. 28, the second lens  has a negative power.
Thus, absent any criticality, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Park and Kubota et al by use a first positive lens group, a second lens group and a third negative lens group wherein the second lens of the first lens group having a positive power as in the image lens of Example 1 or a negative power as in the image lens of Example 10 provided by Hashimoto for meeting a particular application.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
19.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872